Title: To Thomas Jefferson from Michael Weyer, 11 May 1802
From: Weyer, Michael
To: Jefferson, Thomas


            Honourable SirCumberland Allegany County May 11th 1802
            I Consider it a Just duety to inform you, that I Last wiek have got on the track of a valuable Silver mint, of which I have had a pice of ore in my hands, and I am by it Persuated that it is a valueable one, and that I would be Rewarted for the Discovery there of
            Sir I am your very Humble Sarand.
            Michael Weyer
          